Odliít, Judge,
delivered the following opinion:
In this case a demurrer was filed by the attorneys for the defendant upon two grounds; First, that this court has “no jurisdiction because it is alleged in the complaint that the plaintiff is a citizen of the [Republic of France, domiciled outside of the Island of Porto Rico, and that the defendant is a joint stock company, organized under the laws of the state of Connecticut; second,'that because the defendant is a joint stock company the question of Federal jurisdiction depends upon the citizenship of' the members of such joint stock company and that the said joint stock company cannot be sued in a Federal court in its associate name.
In support of the demurrer a brief has been submitted by the attorneys for the defendant and upon calling upon the attorney ■ for the plaintiff for his argument in opposition to the demurrer, he .stated to the court that he did not desire to argue the demurrer, and that he was willing that this present action should *115be dismissed without prejudice to bis right to' begin a suit in behalf of his client, against this same defendant, in the proper Insular court of Porto Rico and, thereupon, I hold -that inasmuch as the defendant denies the jurisdiction of this court and, inasmuch as the plaintiff is willing that this case be dismissed without prejudice, it is so ordered.